--------------------------------------------------------------------------------

Exhibit 10.1


 

SEITEL, INC.

RETENTION BONUS PROGRAM FOR KEY EMPLOYEES

 

The Board of Directors of Seitel, Inc., a Delaware corporation (the "Company"),
established the Strategic Financial Alternatives Committee (the "SFA Committee")
to evaluate strategic alternatives available to the Company and to take action
with respect thereto, including actions regarding management compensation.
Alternatives that may be considered include a merger or other form of business
combination constituting a "Change in Control" (as defined below in Section
1(c)) of the Company.  The SFA Committee, in performing its functions has
required and will require the support of certain key members of management.  In
light of the distraction and additional effort that has been and will be
required of certain key employees of the Company in assisting the SFA Committee,
the SFA Committee has determined that it is in the best interests of the Company
and its stockholders to take action intended to ensure that the Company and its
subsidiaries will continue to receive the full, undistracted attention and
dedication of these key employees, notwithstanding the possibility of the
occurrence of a Change in Control.  Therefore, in order to retain such employees
and to diminish the extent to which the possibility of a Change in Control would
otherwise distract certain key employees of the Company and its subsidiaries
from the efficient discharge of their responsibilities to the Company and its
subsidiaries, the SFA Committee hereby adopts the Program described below
effective as of September 8, 2006 ("Effective Date").

1.              Definitions.  In addition to the definitions contained elsewhere
herein, the following terms shall have the meaning ascribed to them in this
section.

(a)       "Beneficial Owner" shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act and any successor to such rule.

(b)       "Cause" shall mean:

(i)        willful misconduct or gross negligence by a Key Employee in the
performance of his duties under his Employment Agreement with the Company or its
subsidiaries, if any ("Employment Agreement"):

(ii)       breach of  his Employment Agreement by a Key Employee, which, if
curable, is not substantially cured to the satisfaction of the Company as
determined by the Company in its sole discretion within ten (10) days after the
Key Employee's receipt of written notice from the Company of such breach;

(iii)      failure by a Key Employee to perform his duties and responsibilities
as an employee of the Company or its subsidiaries, if not cured to the
satisfaction of the Company determined by the Company within ten (10) days after
Key Employee's receipt of written notice from the Company of such breach, other
than a failure resulting from Key Employee's incapacity due to Disability;

(iv)      a material violation by a Key Employee of the Company's Code of
Business Conduct or the Company's policies or procedures; or

(v)       conviction of a Key Employee of, or a plea of nolo contendere to, a
felony, or his engagement in fraud or other willful misconduct which is
injurious to the business or reputation of the Company.

(c)       A "Change in Control" shall be deemed to have occurred if:

(i)        any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the Beneficial Owner (except that a Person shall be deemed to be
the Beneficial Owner of all shares that any such Person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants or options or otherwise, without regard to the sixty (60)-day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then outstanding securities (except that an acquisition of
original issue securities directly from the Company shall not be deemed an
acquisition for purposes of this clause (i));

(ii)       during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;

(iii)      the consummation of a merger or consolidation of the Company with any
other entity, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
in which no premium is intended to be paid to any shareholder participating in
the merger or consolidation;

(iv)      the stockholders of the Company approve a plan or agreement for the
sale or disposition of all or substantially all of the consolidated assets of
the Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; or

(v)       any other event occurs which the Board determines, in its discretion,
would materially alter the structure of the Company or its ownership.

(d)       "Disability" shall mean a Key Employee's inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities for
a period of ninety (90) days during any twelve (12) month period as determined
by the Company.  The Key Employee agrees to submit to any examination that is
necessary for a determination of Disability and agrees to provide any
information necessary for a determination of Disability, including any
information that is protected by the Health Insurance Portability and
Accountability Act.

(e)       "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.

(f)       "Good Reason" shall mean the occurrence of any of the following before
the termination of the Program without the Key Employee's consent:

(i)        a material diminution in a Key Employee's title, responsibilities and
duties as normally-associated with the position held with the Company or its
subsidiaries as of the Effective Date;

(ii)       a reduction in a Key Employee's base salary;

(iii)      a change in reporting structure so that a Key Employee who reports to
the Board or President of the Company no longer does so; or

(iv)      the relocation of a Key Employee's principal place of employment to a
location more than fifty (50) miles from his principal place of employment with
the Company on the Effective Date.

Anything herein to the contrary notwithstanding, a Key Employee shall not be
entitled to resign for Good Reason unless the Key Employee gives the Company
written notice of the event constituting "Good Reason" within sixty (60) days of
the occurrence of such event and the Company fails to cure such event within
thirty (30) days after receipt of such notice.

(g)       "Person" shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and
shall include a "group" as defined in Section 13(d) thereof.

(h)       "Program" shall mean the Seitel, Inc. Retention Bonus Program for Key
Employees established hereby, as amended from time to time.

2.              Employees Covered.  The Program shall only cover the employees
of the Company and its subsidiaries who are listed on Exhibit "A" attached
hereto (collectively, the "Key Employees" and individually a "Key Employee").

3.              Condition to Benefits Being Payable.  Subject to additional
conditions set forth in Section 4 below, no benefits shall be payable under this
Program to a Key Employee unless there shall have been a Change in Control.

4.              Benefits.  Except as provided in Section 4(d) below: 

(a)      First Retention Bonus.  A Key Employee (i) who continues as an employee
of the Company or its subsidiaries through the occurrence of a Change in
Control, (ii) whose employment with the Company or its subsidiaries is
involuntarily terminated by the Company or its subsidiaries within sixty (60)
days before the occurrence of a Change in Control for any reason other than for
Cause, or (iii) whose employment with the Company or its subsidiaries is
terminated within sixty days (60) days before the occurrence of a Change in
Control on account of the Key Employee's death or Disability, shall receive, and
the Company shall pay in cash, in one lump sum, within sixty (60) days of the
first to occur of the Change in Control or termination of employment, the amount
set forth opposite such Key Employee's name under the column titled "First
Retention Bonus" on Exhibit "A".

(b)      Second Retention Bonus.  A Key Employee who continues as an employee of
the Company or its subsidiaries through the first anniversary of the Change in
Control shall receive, and the Company shall pay in cash, in one lump sum, the
amount set forth opposite such Key Employee's name on Exhibit "A" under the
column titled "Second Retention Bonus," and such bonus shall be paid within
sixty (60) days of the first anniversary of the Change in Control. A Key
Employee (i) who terminates his employment with the Company or its subsidiaries
for Good Reason after a Change in Control, but before such first anniversary of
the Change in Control, (ii) whose employment with the Company or its
subsidiaries is involuntarily terminated by the Company or its subsidiaries
after a Change in Control for any reason other than for Cause, but before such
first anniversary of the Change in Control, or (iii) whose employment with the
Company or its subsidiaries is terminated after the Change in Control, but
before the first anniversary of the Change in Control on account of the Key
Employee's death or Disability, shall receive, and the Company shall pay in
cash, in one lump sum, the amount set forth opposite such Key Employee's name on
Exhibit "A" under the column titled "Second Retention Bonus,"  and such bonus
shall be paid no earlier than the date which is six (6) months following the
date of Key Employee's termination of employment described in clauses (i), (ii)
or (iii) above but no later than eight (8) months following the date of such
termination of employment.

(c)      The amounts payable under this Section 4 shall be payable whether or
not the Key Employee secures new employment, and shall not be reduced or offset
in any manner.

(d)      Notwithstanding anything herein to the contrary, if a Key Employee's
employment is terminated by the Company or its subsidiaries for Cause, the Key
Employee shall not be entitled to the payment of any of the benefits under this
Section 4. 

5.              Non-Exclusivity of Rights.  Nothing in this Program shall
prevent or limit Key Employee's continuing or future participation in any
benefit, bonus, incentive or other plan, program, arrangement or policy provided
by the Company or any of its subsidiaries and for which Key Employee and/or Key
Employee's family may qualify, nor shall anything herein limit or otherwise
affect such rights as Key Employee and/or Key Employee's family may have under
any agreements with the Company or any of its subsidiaries.  Amounts which are
vested benefits or which Key Employee and/or Key Employee's family is/are
otherwise entitled to receive under any plan, program, arrangement, or policy of
the Company or any of its subsidiaries shall be payable in accordance with such
plan, program, arrangement or policy.

6.              No Offset or Mitigation.  The Company's obligation to make the
payments provided for in this Program and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against Key
Employee or others.  In no event shall Key Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Key Employee under any of the provisions of this Program.

7.              Notice to Key Employees.  All notices, reports and statements
given, made, delivered or transmitted to any person eligible to receive benefits
under this Program or to any person claiming eligibility under this Program
shall be deemed to have been duly given, made or transmitted when mailed by
first class mail with postage prepaid and addressed to such person at his
address as last known to the Company.  Any person may record any change of his
address from time to time by written notice filed with the Company.

8.              Records.  The Company shall keep or cause to be kept all books
of account, records and other data as may be necessary or advisable in its
judgment for the administration of this Program.

9.              Controlling Law.  This Program shall be construed and enforced
according to the internal laws of the State of Delaware to the extent not
preempted by Federal law, which shall otherwise control.

10.           Amendments; Termination.  The Company reserves the right to amend,
modify, suspend or terminate the Program at any time; provided that no such
amendment, modification, suspension or termination after the occurrence of a
Change in Control that has the effect of reducing or diminishing the right of
any Key Employee shall be effective without the written consent of the Key
Employee.  This Program shall terminate on the first anniversary of the
Effective Date if no Change in Control shall have occurred by that date.  If a
Change in Control shall have occurred prior to the first anniversary of the
Effective Date, this Program shall terminate on the second anniversary of the
Change in Control.

11.           Assignability by the Company.  This Program shall inure to the
benefit of and be binding upon the Company and its successors and assigns.  The
Company shall require any corporation, entity, individual or other person who is
the successor (whether direct or indirect by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all the business and/or
assets of the Company to expressly assume and agree to perform, by a written
agreement in form and in substance satisfactory to the Company, all of the
obligations of the Company under this Program.  As used in this Program, the
term "Company" shall mean the Company as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes to perform this Program
by operation of law, written agreement or otherwise.

12.           Assignability by Key Employees.  It is a condition of this
Program, and all rights of each person eligible to receive benefits under this
Program shall be subject hereto, that no right or interest of any such person in
this Program shall be assignable or transferable in whole or in part, except by
operation of law, including, but not by way of limitation, lawful execution,
levy, garnishment, attachment, pledge, bankruptcy, alimony, child support or
qualified domestic relations order.

13.           Withholding.  The Company may withhold from any amount payable or
benefit provided under this Program such Federal, state, local, foreign and
other taxes as are required to be withheld pursuant to any applicable law or
regulations.

14.           Limitation of Rights.  A person eligible to receive benefits under
this Program shall have the right only to the benefits described in this Program
on the terms and conditions herein provided.

15.           Gender and Plurals.  Wherever used in this Program document, words
in the masculine gender shall include masculine or feminine gender, and, unless
the context otherwise requires, words in the singular shall include the plural,
and words in the plural shall include the singular.

(signature page to follow)     

--------------------------------------------------------------------------------


           IN WITNESS WHEREOF, the undersigned has executed and delivered these
presents, thereunto directly authorized, this 8th day of September, 2006.

                                                                            
SEITEL, INC.

                     

                                                                             /s/
Robert D. Monson                                  

                                                                            
Robert D. Monson

                                                                            
President and Chief Executive Officer

                                                                 

--------------------------------------------------------------------------------


Exhibit "A"

 

 

 

 

Seitel, Inc.

Retention Bonus Program

For Key Employees

 

 

Exhibit "A"

 

Key Employee Name 

First Retention Bonus

Second Retention Bonus

Robert Monson         

$758,000 

$758,000

William Restrepo   

$283,500

$283,500

Kevin Callaghan 

$444,000

$444,000

Robert Simon 

$349,500 

$349,500

Marcia Kendrick

$178,500

$178,500

Garis Smith*

$211,000

$211,000

R. Sides      

$137,000 

$137,000

R. Kelvin  

$137,000 

$137,000

                             

*Amounts in Canadian dollars

--------------------------------------------------------------------------------